     Case 2:18-cv-01223-TLN-DMC Document 55 Filed 12/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NOEL COGBURN,                                       No. 2:18-CV-1223-TLN-DMC
12                        Plaintiff,
13            v.                                          ORDER
14    SUNBEAM PRODUCTS, INC., et al.,
15                        Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil action.

18   Pending before the Court are plaintiff’s motions to compel further responses to interrogatories,

19   see ECF No. 47, and requests for production, see ECF No. 48, both set for telephonic hearing

20   before the undersigned in Redding, California, on December 16, 2020, at 10:00 a.m. The parties

21   have filed separate joint statements. See ECF Nos. 49-53.

22                  The parties’ joint statements are deficient. Eastern District of California Local

23   Rule 251(c) sets forth the requirements for a joint statement accompanying a discovery motion.

24   The rule provides, in pertinent part: “Each specific interrogatory, deposition question, or other

25   item objected to, or concerning which a protective order is sought, and the objection thereto, shall

26   be reproduced in full.” Id. (emphasis added). While the parties have in fact reproduced the

27   disputed discovery and responses thereto in the joint statements, they have not done so in a way

28   that satisfies the spirit of the rule, which is to provide information in a way that assists the Court.
                                                         1
     Case 2:18-cv-01223-TLN-DMC Document 55 Filed 12/14/20 Page 2 of 2


 1   Specifically, in many if not most instances, where a discovery request is reproduced, the various

 2   responses thereto, while apparently reproduced accurately, are incorrectly numbered in the joint

 3   statements. For example, the joint statement regarding Plaintiff’s requests for production

 4   reproduces Plaintiff’s request no. 2. See ECF No. 49, pg. 14. Immediately following the

 5   reproduced request are “Response to Request No. 3” and “Second Amended Response to Request

 6   No. 4.” Id. at 15-16. To confirm the accuracy of the information provided in the joint statement,

 7   the Court must examine the actual requests and responses thereto attached as exhibits to the joint

 8   statement. See e.g. ECF No. 52, pgs. pgs. 124-224 (Exhibit 11 – Sunbeam’s Second Amended

 9   Responses to Plaintiff’s Requests for Production, Set One). This process reveals that the

10   numbering of the responses set forth in the joint statement does not correlate with the actual

11   discovery responses served by Sunbeam or at issue in Plaintiff’s motion. The numbering errors

12   persist throughout the joint statements such that, again by way of example, following

13   reproduction of Plaintiff’s request for production no. 58, are “Response to Request No. 140” and

14   “Second Amended Response to Request No. 141.” ECF No. 49, pgs. 138-39.

15                  Though it appears that the text of the responses reproduced in the joint statements

16   correlates with the actual responses served, the persistent incorrect numbering would require the

17   Court to expend significant additional time to confirm the accuracy of the information provided.

18   The Court declines to do so. Accordingly, on the Court’s own motion, the hearing set for

19   December 16, 2020, is continued to January 13, 2021, at 10:00 a.m., before the undersigned in

20   Redding, California. The parties shall file corrected joint statements on or before January 6,
21   2021. The parties need not re-submit supporting declarations. Finally, the parties shall appear

22   telephonically. Telephonic appearances shall be arranged through CourtCall.

23                  IT IS SO ORDERED.

24

25   Dated: December 14, 2020
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       2
